DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2021, 11/22/2021 and 9/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2018/0226484 to Bao et al (hereinafter Bao).
Regarding Claim 1, Bao discloses a device comprising:
nanostructures (10, Fig. 1) on a substrate, the nanostructures comprising a channel region;
a gate dielectric layer (12/14) wrapping around each of the nanostructures;
a first work function tuning layer (18) on the gate dielectric layer, the first work function tuning layer comprising a first n-type work function metal, aluminum, and carbon, the first n-type work function metal having a work function value less than titanium [0040];
a glue layer (20) on the first work function tuning layer; and
a fill layer (22) on the glue layer.

Regarding Claim 5, Bao discloses the device of Claim 1, wherein the first n-type work function metal comprises tantalum [0040].

Regarding Claim 6, Bao discloses the device of Claim 5, wherein respective portions of the first work function tuning layer fill areas between the respective portions of the gate dielectric layer (Fig. 1).

Regarding Claim 7, Bao discloses the device of Claim 1, wherein the fill layer does not extend between adjacent nanostructures (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bao.
Regarding Claim 8, Bao discloses the device of Claim 1 but does not explicitly disclose the thickness of the first work function tuning layer. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the first work function tuning layer having a thickness in a range of 5.ang. to 50.ang. While the drawings are not necessarily to scale, Bao makes an effort to draw the layers with thicknesses that show general a relationship between the layers [0041]. Notably, the first work function layer is drawn to roughly the same thickness as the nanosheet. Bao discloses the thickness of the nanosheets to be in a range of 2nm to 8nm [0058]. Given this, it would have been obvious to form the first work function tuning layer to have a thickness in a range of 5.ang. to 50.ang. 


Claims 9, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bao in view of US PG Pub 2019/0081152 to Suh et al (hereinafter Suh).
Regarding Claim 9, Bao discloses a method comprising:
forming a first set of nanostructures (10, Fig. 1) on a substrate, the first set of nanostructures comprising a first channel region;
forming a first gate dielectric layer (12/14) on the first channel region;
forming a first work function tuning layer (18) on the first gate dielectric layer, the first work function tuning layer comprising zirconium, hafnium, niobium, tantalum, or combinations thereof [0040];
forming a first barrier layer (20) on the first work function tuning layer;
forming a glue layer (22) on the first barrier layer; and
forming a fill layer (24) on the glue layer.

Bao does not disclose the first barrier layer being formed in-situ with the first work function tuning layer.
Suh discloses a barrier layer (146, Fig. 9) formed on a first work function tuning layer (144) comprising zirconium, hafnium, niobium, tantalum, or combinations thereof [0070] wherein the barrier layer is formed in-situ with the first work function tuning layer [0207].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Bao to have included forming the barrier layer in-situ with the first work function tuning layer. Such a method would have provided obvious benefits such as preventing oxidation of the first work function tuning material.

Regarding Claim 10, the combination of Bao and Suh makes obvious the method of Claim 9, wherein the first work function tuning layer comprises zirconium aluminum carbide, hafnium aluminum carbide, niobium aluminum carbide, tantalum aluminum carbide, or combinations thereof (Bao, [0040]).

Regarding Claim 17, the combination of Bao and Suh makes obvious the method of Claim 9, wherein respective portions of the first work function tuning layer fill areas between the respective portions of the first gate dielectric layer (Bao, Fig. 1).


Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bao and Suh as applied to Claim 9 above, and further in view of US PG Pub 2020/0083326 to Ok et al (hereinafter Ok).
Regarding Claim 11, the combination of Bao and Suh makes obvious the method of Claim 9 but does not detail the formation of a second set of nanostructures.

OK discloses forming a first and second set of nanostructures on a substrate (112, Fig. 1), the second set of nanostructures comprising a second channel region;
forming a second gate dielectric layer (108) on the second channel region;
forming the first work function tuning layer (106) on the second gate dielectric layer;
removing the first work function tuning layer from the second gate dielectric layer (Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method suggested by Bao and Suh to include a second set of nanostructures with the first barrier layer and first work function tuning layer removed. Such a process would have been obvious for forming sets of nanostructures with differing work function tuning layers, useful for forming NFET and PFET devices. Though Ok does not disclose barrier layers, the process outlined by Ok, and it’s application in forming NFET and PFET devices for Bao, would have been obvious. 

Regarding Claim 12, the combination of Bao, Suh and Ok makes obvious the method of Claim 11 further comprising:
after removing the first barrier layer and the first work function tuning layer from the second gate dielectric layer, forming a second work function tuning layer (140, Ok) on the second gate dielectric layer.

Regarding Claim 13, the combination of Bao, Suh and Ok makes obvious the method of Claim 12, wherein the glue layer and the second work function tuning layer are formed at a same time by a same process since it would have been obvious to form multiple layers at a same time to avoid oxidation contamination and/or to simplify the number of manufacturing steps.

Regarding Claim 14, the combination of Bao, Suh and Ok makes obvious the method of Claim 12, wherein the second work function tuning layer is formed on the glue layer (Bao, Fig. 1).

Regarding Claim 15, the combination of Bao, Suh and Ok makes obvious the method of Claim 12 further comprising:
forming a second barrier layer (Bao, 16) on the first gate dielectric layer, the first work function tuning layer being formed on the second barrier layer.

Regarding Claim 16, the combination of Bao, Suh and Ok makes obvious the method of Claim 12, wherein the first gate dielectric layer and the second gate dielectric layer are formed at a same time by a same process since there is no requirement that the first and second gate dielectric comprise different materials.

Regarding Claim 18, Bao discloses a method comprising:
forming a first set of nanostructures (10) and a second set of nanostructures (not pictured but multiple nanostructures are suggested [0081]) on a substrate, the first set of nanostructures comprising a first channel region (10) and the second set of nanostructures (10) comprising a second channel region;
forming a gate dielectric layer (12/14) having a first portion and a second portion, the first portion deposited on the first channel region, the second portion deposited on the second channel region (multiple nanostructures being suggested in para [0081]);
forming a n-type work function tuning layer (18) on the first portion of the gate dielectric layer, the second portion of the gate dielectric layer, and the n-type work function tuning layer wrapping around each of the first set of nanostructures;
forming a first barrier layer (20) on and in-situ (see below) with the n-type work function tuning layer;
removing the first barrier layer and the n-type work function tuning layer from the second portion of the gate dielectric layer (see below);
forming a p-type work function tuning layer (22) on the first barrier layer on the first set of nanostructures and the second portion of the gate dielectric layer; and
forming a fill layer (24) on the p-type work function tuning layer.

Bao does not disclose the first barrier layer being formed in-situ with the first work function tuning layer.
Suh discloses a barrier layer (146, Fig. 9) formed on a first work function tuning layer (144) comprising zirconium, hafnium, niobium, tantalum, or combinations thereof [0070] wherein the barrier layer is formed in-situ with the first work function tuning layer [0207].

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method of Bao to have included forming the barrier layer in-situ with the first work function tuning layer. Such a method would have provided obvious benefits such as preventing oxidation of the first work function tuning material.

Bao does not disclose a step of removing the first barrier layer and the n-type work function tuning layer from the second portion of the gate dielectric layer.
OK discloses forming a first and second set of nanostructures on a substrate (112, Fig. 1), the second set of nanostructures comprising a second channel region;
forming a second gate dielectric layer (108) on the second channel region;
forming the first work function tuning layer (106) on the second gate dielectric layer;
removing the first work function tuning layer from the second gate dielectric layer (Fig. 6).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the method suggested by Bao and Suh to include a second set of nanostructures with the first barrier layer and first work function tuning layer removed. Such a process would have been obvious for forming sets of nanostructures with differing work function tuning layers, useful for forming NFET and PFET devices. Though Ok does not disclose barrier layers, the process outlined by Ok, and it’s application in forming NFET and PFET devices for Bao, would have been obvious. 

Regarding Claim 19, the combination of Bao, Suh and Ok makes obvious the method of Claim 18 further comprising:
forming a second barrier layer (16, Bao) on the first portion of the gate dielectric layer, the first work function tuning layer being formed on the second barrier layer.

Regarding Claim 20, the combination of Bao, Suh and Ok makes obvious the method of Claim 18, wherein forming the n-type work function tuning layer comprises zirconium aluminum carbide, hafnium aluminum carbide, niobium aluminum carbide, tantalum aluminum carbide, or combinations thereof (Bao, [0040]).





Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4 require the first n-type work function metal comprise zirconium, hafnium or niobium. In combination with requiring aluminum and carbon, the references of record do not disclose the n-type work function materials being claimed by Applicant. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818